20-50805-rbk Doc#96 Filed 12/04/20 Entered 12/04/20 17:24:23 Main Document Pg 1 of 4




                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

  IN RE:                        §                             CHAPTER 11
                                §
  KRISJENN RANCH, LLC, KRISJENN §                             CASE NO. 20-50805 RANCH,
  LLC - SERIES UVALDE           §
  RANCH, KRISJENN RANCH, LLC    §
  - SERIES PIPELINE ROW         §
                                §
        DEBTORS                 §

         MOTION REQUESTING EXPEDITED CONSIDERATION OF DEBTORS’
           AGREED MOTION TO MODIFY CASH COLLATERAL ORDER
  ******************************************************************************
  DEBTOR HAS REQUESTED EXPEDITED CONSIDERATION OF THIS MOTION AND
  HAS REQUESTED THAT A HEARING BE HELD ON THIS MOTION AT THE
  COURT’S EARLIEST CONVENIENCE. IF THE COURT IN FACT SETS THIS
  MOTION FOR AN EXPEDITED HEARING, THEN ONLY ATTENDANCE AT THE
  HEARING IS NECESSARY TO PRESERVE YOUR RIGHTS
  ******************************************************************************

  TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

         KrisJenn Ranch, LLC (“KJR”), KrisJenn Ranch, LLC - Series Uvalde Ranch (“KJR-

  Ranch”), and KrisJenn Ranch, LLC - Series Pipeline ROW (“KJR-ROW”; and KJR, KJR-Ranch,

  and KJR-ROW (collectively, the “Debtors”), the above-captioned debtors and debtors-in-

  possession, submit this Motion Requesting Expedited Consideration of Debtors’ Agreed Motion

  to Modify Cash Collateral Order (the “Motion”), and in support thereof respectfully shows the

  Court as follows:


                                         BACKGROUND

         1.      On April 27, 2020, (the “Petition Date”), the Debtors filed a voluntary petition for

  relief under Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101–1330 (as amended,

  the “Code”).


                                                  1
20-50805-rbk Doc#96 Filed 12/04/20 Entered 12/04/20 17:24:23 Main Document Pg 2 of 4




         2.      On April 27, 2020, the Debtors filed their Motion for Interim and Final Orders

  Authorizing Debtor to Use Cash Collateral and Granting Adequate Protection to Pre-Petition

  Lender [Dckt 2] (“Debtors’ Cash Collateral Motion”). The Court entered a Third Interim Order

  Authorizing Debtor to Use Cash Collateral and Granting Adequate Protection to Pre-Petition

  Lender on November 5, 2020 [Dckt 84].

         3.      In Debtors’ Agreed Motion to Modify Cash Collateral Order (the “Underlying

  Motion”), Debtors agree to extending secured creditor McLeod Oil’s Existing Option Exercise

  Date, provided the estate is compensated for the additional time, the Existing Loan Maturity Date

  is likewise extended, and the Debtors’ rights to the use of cash collateral continue. Debtors seek

  a final order authorizing the continued use of cash collateral under the existing terms and approving

  the proposed First Amendment to Option Agreement and the Third Loan Modification Agreement

  attached to the Underlying Motion respectively as Exhibits B and C.

                                       RELIEF REQUESTED

         4.      Debtors request expedited consideration of Debtors’ Agreed Motion to Modify

  Cash Collateral Order.

                                                 PRAYER

         WHEREFORE, premises considered, Debtors respectfully request that the Court grant

  their request and set Debtors’ Agreed Motion to Modify Cash Collateral Order at its earliest

  convenience.

         Dated: December 4, 2020




                                                   2
20-50805-rbk Doc#96 Filed 12/04/20 Entered 12/04/20 17:24:23 Main Document Pg 3 of 4




                                                      Respectfully submitted,

                                               By:    /s/ Ronald J. Smeberg
                                                      RONALD J. SMEBERG
                                                      State Bar No. 24033967
                                                      THE SMEBERG LAW FIRM, PLLC
                                                      4 Imperial Oaks
                                                      San Antonio, Texas 78248
                                                      210-695-6684 (Tel)
                                                      281-754-4042 (Fax)
                                                      ron@smeberg.com
                                                      ATTORNEY FOR DEBTORS


                               CERTIFICATE OF CONFERENCE

       I hereby certify that on December 3rd, 2020, I conferenced with Laura Worsharm, and
  McLeod Oil is unopposed to the Motion.

                                                               /s/ Ronald J. Smeberg
                                                               RONALD J. SMEBERG




                                  CERTIFICATE OF SERVICE

          I hereby certify that on December 4, 2020, true and correct copies of the foregoing motion
  will be forwarded electronically via the Court’s ECF System, or by U.S. first class mail, postage
  prepaid, on, all parties listed on the attached Service List.

                                                               /s/ Ronald J. Smeberg
                                                               RONALD J. SMEBERG


                                          SERVICE LIST


  DEBTOR                             Office of the UST
  KrissJenn Ranch, LLC               615 E Houston, Room 533            Internal Revenue Services
  410 Spyglass Rd                    PO Box 1539                        Special Procedures Branch
  Mc Queeney, TX 78123-              San Antonio, TX 78295-             300 E. 8th St. STOP 5026
  3418                               1539                               AUS
                                                                        Austin, TX 78701
  GOVERNMENT                         U.S. Attorney
  ENTITIES                           Attn: Bkcy Division                Texas Comptroller of Public
                                     601 NW Loop 410, Suite 600         Account
                                     San Antonio, Texas 78216           Attn: Bankruptcy

                                                  3
20-50805-rbk Doc#96 Filed 12/04/20 Entered 12/04/20 17:24:23 Main Document Pg 4 of 4



  P.O. Box 149359                5201 Camp Bowie Blvd.         Uvalde, TX 78801-3602
  Austin, TX 78714-9359          #200
                                 Fort Worth, Texas 76107       Larry Wright
  Angelina County Tax                                          410 Spyglass Rd
  Assessor                       Christopher S. Johns          Mc Queeney, TX 78123-
  606 E Lufkin Ave,              JOHNS &COUNSEL PLLC           3418
  Lufkin, Texas 75901            14101 Highway 290 West,
                                 ste 400A                      Medina Electric
  Nacogdoches County Tax         Austin, Texas 78737           2308 18th St.
  Assessor Collector                                           Po Box 370
  101 West Main Street           Timothy Cleveland             Hondo, TX 78861-0370
  Nacogdoches, Texas 75961       CLEVELAND|TERRAZAS
                                 PLLC                          Medina's Pest Control
  Rusk County                    4611 Bee Cave Road, ste       1490 S Homestead Rd
  202 N Main St,                 306B                          Uvalde, TX 78801-7625
  Henderson, Texas 75652         Austin, Texas 78746
                                                               Texas Farm Store
  Shelby County, Tax Collector   Andrew R. Seger               236 E Nopal St
  200 St. Augustine St.          KEY TERRELL & SEGER           Uvalde, TX 78801-5317
  Center, Texas 75935            4825 50th Street, ste A
                                 Lubbock, Texas 79414          Uvalco Supply
  Tenaha ISD Tax Assessor-                                     2521 E Main St
  Collector                      SECURED CREIDITORS            Uvalde, TX 78801-4940
  138 College St
  Tenaha, TX 75974-5612          McLeod Oil, LLC               Longbranch Energy
                                 c/o John W. McLeod, Jr.       c/o DUKE BANISTER
  Uvalde Tax Assessor            700 N Wildwood Dr             RICHMOND
  Courthouse Plaza, Box 8        Irving, TX 75061-8832         Po Box 175
  Uvalde, Texas 78801                                          Fulshear, TX 77441-0175
                                 UNSECURED
  NOTICE PARTIES                 CREIDITORS                    DMA Properties, Inc.
                                                               896 Walnut Street at US 123
  METTAUER LAW FIRM              Bigfoot Energy Services       BYP
  c/o April Prince               312 W Sabine St               Seneca, SC 29678
  403 Nacogdoches St Ste 1       Carthage, TX 75633-2519
  Center, TX 75935-3810
                                 C&W Fuels, Inc.
  Albert, Neely & Kuhlmann       Po Box 40
  1600 Oil & Gas Building        Hondo, TX 78861-0040
  309 W 7th St
  Fort Worth, TX 76102-6900      Davis, Cedillo & Mendoza
                                 755 E Mulberry Ave Ste 500
  Laura L. Worsham               San Antonio, TX 78212-3135
  JONES, ALLEN &
  FUQUAY, LLP                    Granstaff Gaedke & Edgmon
  8828 Greenville Ave.           5535 Fredericksburg Rd Ste
  Dallas, Texas 75243            110
                                 San Antonio, TX 78229-3553
  Craig Crockett
  CRAIG M. CROCKETT, PC          Hopper's Soft Water Service
                                 120 W Frio St
                                               4
